Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 lines 7-9 recites “the first passband and the third passband are switched by … the first switch element and the second switch element”.  This is indefinite since the first and second switch elements are associated with the first filter and the conductive states of the first and second switch elements should only affect the second passband and not the switching of the first and third passband.
Claim 9 is infinite similar to claim 7 above.  Furthermore “the fifth switch element” and “the sixth switch element” lack antecedent basis.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. US 5,926,466.
1.	A radio frequency filter (Figs. 10, 19, etc.) having a first passband (i.e. all the passing frequency band between terminals 215, 216), the radio frequency filter comprising: a first circuit (211, 213; top branch) connected to a first node (split node connecting to terminal 215) disposed on a path that connects a first input/output terminal (215) and a second input/output terminal (216), and a second node (split node connecting to terminal 216) between the first node on the path and the second input/output terminal; and a second circuit (212, 214; bottom branch) connected to the first node and the second node, wherein the first circuit includes a first filter (211) having a second passband (Col. 19 lines 50-52; 950 MHz) that includes a portion of a frequency range of the first passband and a bandwidth narrower than a bandwidth of the first passband (filter 211 only passes some frequencies of the whole filter of Fig. 10, hence only a portion of the frequency range and is narrower); and the second circuit includes a second filter (212) having a third passband (Col. 19 lines 52-53; 1.9 GHz) that includes a portion of the frequency range of the first passband and has a bandwidth narrower than the bandwidth of the first passband (filter 212 only passes some 
2.	The radio frequency filter of claim 1, wherein the third passband (1.9 GHz) has a higher frequency range than a center frequency of the second passband (950 MHz).
13.	The radio frequency filter of claim 1, wherein the first phase shifter is one of: a low-pass filter circuit that includes one or more inductors disposed on a series-arm path that connects the first node and the first terminal of the second filter, and a capacitor connected between a node on the series-arm path and a ground; and a high-pass filter circuit that includes one or more capacitors disposed on the series-arm path, and an inductor connected to a node on the series-arm path and the ground (Fig. 19 shows low pass filter 103 and high pass filter 104 for phase shifter).
14.	The radio frequency filter of claim 1, wherein the second phase shifter is one of: a low-pass filter circuit that includes one or more inductors disposed on a series-arm path that connects the first node and the first terminal of the second filter, and a capacitor connected between a node on the series-arm path and a ground; and a high-pass filter circuit that includes one or more capacitors disposed on the series-arm path, and an inductor connected to a node on the series-arm path and the ground (Fig. 19 shows low pass filter 103 and high pass filter 104 for phase shifter).
15.	The radio frequency filter of claim 1, wherein the first phase shifter and the second phase shifter are impedance elements each including at least one of a capacitor or an inductor (Fig. 19; inductors and capacitors).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. US 5,926,466 in view of Inoue US 9,148,121.
6.	Ishida discloses the invention as discussed above including a first path (top branch) that extends through the first node , the first circuit, and the second node; and  a second path (bottom branch) that extends through the first node , the second circuit, and the second node; but does not disclose the first filter includes a first series arm circuit disposed on the first path; and a first parallel arm circuit connected to a node on the first path and a ground, the second filter includes a second series arm circuit disposed on a portion of the second path that connects the first phase shifter and the second phase shifter; and a second parallel arm circuit connected to a node on the portion of the second path and the ground; one or more of the first series arm circuit, the first parallel arm circuit, the second series arm circuit, and the second parallel arm circuit includes one or more acoustic wave resonators, at least one of the one or more acoustic wave resonators includes an interdigital transducer (IDT) electrode formed on a piezoelectric substrate; and a reflector, and when λ denotes a wavelength of an acoustic wave determined by a cyclic pattern of the IDT electrode in the at least one of the one or more acoustic wave resonators, a pitch between the IDT electrode and the reflector is at least 0.42 λ and less than 0.50 λ.
	Inoue discloses a filter (Figs. 1A, 3A, 8, 19A, etc.) comprising: series arm circuit (S1-S4) disposed on a path between input and output terminals; a parallel arm circuit (P1-P4) disposed between a portion of the path and a ground; one or more of the series arm circuit and the parallel arm circuit include one or more acoustic wave resonators (Figs. 1A-C, 5, 12A-D); at least one of the one or more acoustic wave resonators include an IDT electrode (12) formed on a piezoelectric substrate (10); a reflector (14); when λ denotes a wavelength of an acoustic wave determined by a cyclic pattern of the IDT electrode in the at least one of the one or more acoustic wave resonators (λ= λIDT; Fig. 5), a pitch between the IDT electrode and the reflector is at least 0.42 λ and less than 0.50 λ (Col. 4 lines 50-63; Col. 5 line 65; Table 1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the filter of Inoue in the filters of Ishida.  The modification would have been obvious because in place of the generic filter of Ishida, any well-known art recognized filter, such as Inoue, would have been useable thereof, and low-loss and high suppression can be achieved as taught by Inoue (Col. 7 lines 52-54).
17.	Ishida discloses the invention as discussed above but does not disclose wherein at least one of the first filter or the second filter is one of a surface acoustic wave filter, a boundary acoustic wave filter, and an acoustic wave filter that uses a bulk acoustic wave (BAW).
	Inoue discloses a filter can be a surface acoustic wave filter (Figs. 1A, 3, 8, 19A, etc.).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the surface acoustic wave filter of Inoue in the filters of Ishida.  The modification would have been obvious because in place of the generic filter of Ishida, any well-known art recognized filter, such as Inoue, would have been useable thereof.
18.	Ishida discloses the invention as discussed above but does not disclose at least one of the first filter or the second filter includes a longitudinally coupled resonator.
	Inoue discloses a filter can includes a longitudinally coupled resonator (Figs. 19A,B, etc.).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the surface acoustic wave filter of Inoue in the filters of Ishida.  The modification would have been obvious because in place of the generic filter of Ishida, any well-known art recognized filter, such as Inoue, would have been useable thereof.
19.	The combination discloses the invention as discussed above but does not disclose a phase shift caused by the first phase shifter is different from a phase shift caused by the second phase shifter.  However, the phase shifters are designed to provide values to obtain desired characteristics (Ishida: Col. 20 lines 15-39).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have designed the phase shift to be different in the device.  The modification would have been obvious because the phase shifts would be set according to desired characteristics thus any combination of phase shifts, including different phase shifts, that would achieve desired characteristic would useable thereof.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. US 5,926,466 in view of Hagiwara et al. US 7,242,268.
7.	Ishida discloses the invention as discussed above but does not disclose the first circuit includes a first switch element connected between the first node and the first filter; and a second switch element connected between the second node and the first filter; and the first passband and the third passband are switched by switching between conducting and non-conducting states of the first switch element and the second switch element.
	Hagiwara discloses a filter (Fig. 2) comprising: a first filter (20a), a second filter (20b); a first switch (10a), a second switch (10b); each switch comprising switching elements (Fig. 10 item FET3-6); wherein the passbands of the filter is switched by switching conducting and non-conducting states of the switching elements.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added switches to the filter.  The modification would have been obvious because the switches would prevent high frequency signal from leaking to the other circuit as taught by Hagiwara (Col. 10 lines 26-28; e.g. fter the combination, the claimed first switch element would be FET3 from switch 10a and the claimed second switch element would be FET3 from switch 10b).
8.	The radio frequency filter of claim 7, wherein the first circuit further includes a third switch element (e.g. Hagiwara: FET 5 of Fig. 10 from switch 10a of Fig. 2) connected between a ground and a connection node between the first switch element and the first filter; a fourth switch element (e.g. Hagiwara: FET 5 of Fig. 10 from switch 10b of Fig. 2) connected between the ground and a connection node between the second switch element and the first filter; the first switch element and the third switch element are switched between conducting and non-conducting states mutually exclusively from each other (Hagiwara: FET3, FET5 would switch mutually exclusively as obvious from each other for the passing/prevent the signal passage).
	For claims 9 and 10, the combination would discloses the invention as similarly discussed to claims 7 and 8 above.
11.	The combination discloses the invention as discussed above but does not disclose a third circuit connected to the first node and the second node, wherein the third circuit includes a third filter having a fourth passband that includes a portion of a frequency range of a fifth passband that is different from the first passband, has a bandwidth narrower than a bandwidth of the fifth passband, and is different from the third passband, a third phase shifter connected to a first terminal of the third filter; and a fourth phase shifter connected to a second terminal of the third filter.  However, it is well known in the parallel filter device to have a plurality of filter branches.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the combination to have more filter branches (i.e. include a third filter for another frequency band, thus effectively having “a fourth passband”, which is a portion of “a fifth passband”, e.g. that is made of a combination of the “fourth passband” and the “third passband”).  The modification would have been obvious because filter device with a plurality of branches is well-known art recognized to provide more filter characteristics and more branches are simply a duplication of parts (In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
12.	The radio frequency filter of claim 11, wherein the fourth passband has a higher frequency range than a center frequency of the second passband (obvious in the combination for design).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. US 5,926,466 in view of Tsutsumi US 10,256,791.
16.	Ishida discloses the invention as discussed above but does not disclose wherein at least one of the first filter or the second filter includes a series-arm circuit disposed on a portion of the path that connects the first node and the second node; and a parallel-arm circuit connected to a node on the portion of the path and a ground, at least one of the series-arm circuit or the parallel-arm circuit includes a resonator and a switch element, and at least one of a resonant frequency or an antiresonant frequency of at least one of the series-arm circuit or the parallel-arm circuit is switched to another frequency by switching between conducting and non-conducting states of the switch element.
	Tsutsumi discloses wherein a filter (Figs. 17A, 18A, etc.) includes a series-arm circuit (S1-S4) disposed on a portion of the path that connects the first node and the second node; and a parallel-arm circuit (P1-P3) connected to a node on the portion of the path and a ground, at least one of the series-arm circuit or the parallel-arm circuit includes a resonator and a switch element (S2 or P1, switch element in the capacitance Cp or Cs, e.g. Fig. 14), and at least one of a resonant frequency or an antiresonant frequency of at least one of the series-arm circuit or the parallel-arm circuit is switched to another frequency by switching between conducting and non-conducting states of the switch element (Figs. 2A-3B on how the switching on the conducting state of the capacitance would affect the frequency response).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the filter of Tsutsumi in the filters of Ishida.  The modification would have been obvious because in place of the generic filter of Ishida, any well-known art recognized filter, such as Inoue, would have been useable thereof, and passband to be adjustable as taught by Inoue (Figs. 17B, 18B).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843